     Case 1:18-cv-07628-AJN Document 21 Filed 12/05/18 Page 1 of 2




LINITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEPHEN YANG,
                                                            Civil ActionNo. l8-cv-07628 (AJN)
                          Plaintiff,

        - against -

 MIC NETWORK, INC.,

                          Defendant.



                   DECLARATION OF ELEANOR M. LACKMAN

       ELEANOR M. LACKMAN declares as follows:

       1.      I am admitted to the bar of this Court and am a partner        at the law   firm of

Cowan, DeBaets, Abrahams            &   Sheppard LLP, attorneys for defendant Mic Network, Inc.

("Mic") in the above-captioned matter. I make this declaration in support of Mic's Motion

to Dismiss plaintiff Stephen Yang's ("Plaintiff') First Amended Complaint dated

November 21,2018 (Dkt. 17).

       2.      Attached hereto as Exhibit A is a true and correct printout from the PACER

online federal docket database illustrating a search conducted by my office of copyright

infringcmcnt lawsuits filed by Plaintiff.

       3.      Attached hereto as Exhibit B is atrue and complete screen capture of aNew

                             o'Why      I Don't Date Hot Women Anymore," published on April
York Post article entitled

12,2017, and available at

htþs ://nypost.com/20   17 I 04 I   l2l why-hot-people-arent-worth-dating/.
        Case 1:18-cv-07628-AJN Document 21 Filed 12/05/18 Page 2 of 2




         4.     Attached hereto as Exhibit C is a true and complete screen capture of an

article published on Mic's website, www.mic.com, entitled "Twitter is Skewering the

'New York Post' for    a Piece on    Why   a   Man ''Won't Date Hot'Women,"'published on

April   13, 2017, and available at

https://mic.com/articl esllT 4065ltwitter-is-skewering-the-new-york-post-for-a-piece-on-w

hy-man-won-t-date-hot-women#.uwB           V/3 uXO g.


         I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge.

Dated: New York, New York
       December 5, 2018
                                                                         lt,

                                                                         OR M. LACKMAN
